Citation Nr: 0726448	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  93-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1964 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was before the Board in November 1995, 
March 1999 and September 2005.  The last time the issue on 
appeal was before the Board, the claim was denied.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims ("the Court").  In February 
2007, the Court granted a Joint Motion for Remand and 
remanded the decision back to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran alleges that he currently experiences an acquired 
psychiatric disorder which he opines was caused by his 
military service and particularly his approximately one month 
tour of duty in Viet Nam which was primarily spent aboard a 
ship.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for any psychiatric disorder and no 
pertinent abnormality was noted on the report of the 
separation examination which was conducted in March 1966.  In 
April 1966, the veteran submitted a claim of entitlement to 
service connection for 5 different disabilities including a 
"nervous condition - Vietnam."  In July 1966, the veteran 
wrote that he was claiming service connection for an ear 
condition and not for a nervous disorder.  A VA examination 
was conducted in August 1966.  When asked how long he had 
been nervous, the veteran replied that he had never been 
nervous and that he thought that was a mistake.  He reported 
that the man who filled in his claim form put down nervous 
because the veteran informed the man that he was just nervous 
like average people.  The examiner observed that the veteran 
was anxious and somewhat restless and fidgety.  The veteran 
reported that he was always a chronic nail biter.  The 
diagnosis from the VA examination was chronic mild anxiety 
reaction.  

After the veteran's discharge, he worked as a state policeman 
for 22 years.  He retired from this employment as a result of 
angina.  There are some references in the clinical records to 
the presence of stress related angina. 

Post discharge there are no more medical records until the 
1980's.  The medical records dated in the 1990's and beyond 
include diagnoses of PTSD which was linked to the veteran's 
self-reported military experiences which allegedly occurred 
while he was in Viet Nam.  The records also include diagnoses 
of major depression, depression not otherwise specified, and 
adjustment disorder with mixed mood.

A VA examination conducted in May 1992 resulted in a 
diagnosis of generalized anxiety disorder.  

An October 1996 private clinical record indicates that the 
veteran reported he had been treated for an anxiety problem 
since approximately 1985 with Xanax.

A VA examination conducted in September 1998 resulted in 
diagnoses of dysthymic disorder and generalized anxiety 
disorder.  It was specifically noted that the veteran was 
questioned about the presence of any symptoms from the time 
of his discharge until 1985 and the veteran denied that there 
was any significant symptomatology.  In 1985, the veteran 
developed symptoms of tension, depression and anxiety.  

In April 2007, a private psychiatrist reported that he had 
reviewed 1012 pages of the claims file and, based on this 
review, provided several medical opinions.  He opined that 
the most appropriate diagnosis for the veteran was 
generalized anxiety disorder.  The psychiatrist noted that 
the veteran was diagnosed with anxiety reaction in 1966 which 
was based on Diagnostic and Statistical Manual (DMS)  DSM-I 
criteria and that the diagnosis evolved into what is now 
known as generalized anxiety disorder under DSM-IV-TR.  The 
psychiatrist opined that the currently diagnosed generalized 
anxiety disorder was related to the anxiety reaction first 
diagnosed shortly after the veteran's separation from 
service.  This opinion was based on the definition of 
generalized anxiety disorder which required six months of 
symptoms before it can be diagnosed.  The psychiatrist noted 
that the veteran was diagnosed with chronic mild anxiety 
reaction within five months of separation.  He further opined 
that the use of the word chronic indicated that the condition 
existed more than six months.  Finally, the psychiatrist 
found that, based on the fact that the veteran reported he 
had had sleep problems during active duty, the current 
generalized anxiety disorder was related to the veteran's 
service experiences.  The psychiatrist noted that sleep 
disturbance was one of the cardinal symptoms of generalized 
anxiety disorder (which in 1966 was called anxiety reaction).

With the exception of the clinical records which include 
diagnoses of PTSD and references to the veteran's service in 
Viet Nam, none of the medical evidence of record except the 
April 2007 report from the private psychiatrist provides 
evidence of any link between a currently existing mental 
disorder and the veteran's active duty service.  

With regard to the April 2007 report, the Board notes that, 
on its face, the document appears to provide competent 
evidence of a link between generalized anxiety disorder and 
the veteran's active duty service.  However, upon examination 
in detail and when read in conjunction with the whole claims 
file, the evidence appears to not be probative of this fact.  
The crux of the psychiatrist's opinion is based on two 
findings, that the veteran had sleep problems while on active 
duty and that the diagnosis of chronic mild anxiety reaction 
which was made in 1966 was based on the fact that a chronic 
condition existed more than six months.  With regard to the 
veteran's assertions of having difficulties sleeping while on 
active duty, the Board notes that there is no objective 
evidence of this in the service medical records and the 
contemporaneous evidence included in the report of the 
September 1966 VA examination indicates that the veteran 
complained of occasional problems sleeping but this was 
dependent on whether he was experiencing tinnitus at that 
time or not.  There was no indication that the veteran had 
problems sleeping due to being nervous.   The opinion is 
based on the veteran's self-reported history made many years 
after the fact.  Significantly, the Board finds there are 
potential problems with the veteran's credibility.  The 
veteran testified at a May 1993 RO hearing, under oath, that 
he actually witnessed a terrorist attack on a floating 
restaurant which was blown up by Viet Cong.  The clinical 
records and some of the reports of VA examinations also 
indicate that the veteran alleged that he actually witnessed 
the destruction of the floating restaurant.  In August 2004, 
via his representative, the veteran submitted a copy of a 
magazine article which highlights a reference to the 
terrorist attack on the My Canh floating restaurant.  
However, in February 2005, the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (now called 
the U.S. Army and Joint Services Records Research Center 
(JSRRC)) reported that the floating restaurant which the 
veteran was apparently referring to was the My Canh which was 
damaged on June 25, 1965, killing 44 persons including 14 
Americans.  USASCRUR noted that this incident occurred over 
six months prior to the veteran's short stay in Viet Nam.  
There are also references in the clinical records dated in 
the 1990's and beyond as to the veteran's participation in 
combat while in Viet Nam.  Previously, the veteran denied any 
participation in combat.  There is no explanation for these 
discrepancies.  

The psychiatrist's opinion that the generalized anxiety 
disorder was the same disability as the mild chronic anxiety 
disorder diagnosed in 1966 was based on his finding that 
generalized anxiety disorder, by definition, requires six 
months of symptoms before it could be diagnosed.  The 
examiner cited to DSM-IV-TR.  The Board notes, however, that, 
under DSM III, the diagnostic criteria for generalized 
anxiety disorder only required the presence of an anxious 
mood for at least one month.  Presumably, prior editions of 
the DSM including DSM I also only required the presence of 
anxiety for one month.  There is no explanation in the record 
as to this discrepancy.  

The Board further notes that the examiner who promulgated the 
April 2007 report also did not discuss the veteran's post-
service employment as a state policeman (presumably a 
stressful job) and the fact that the objective evidence of 
record indicates that the was retired from that job as a 
result of stress related angina which began in 1985.  

In a November 1995 Remand, the Board directed the veteran to 
be afforded a VA examination that discussed the etiology of 
all psychiatric disorders found on examination including PTSD 
and anxiety reaction.  The resulting report of VA examination 
which was conducted in September 1998 included diagnoses of 
dysthymic disorder and generalized anxiety disorder but no 
etiology was provided.  In the case of Stegall v. West, 11 
Vet. App. 268 (1998), the Court held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  

The Board finds that the veteran should be scheduled for a VA 
examination to determine the nature, extent and etiology of 
any mental disorder found on examination.  

As the issue on appeal is being remanded, the veteran should 
also be afforded another opportunity to submit evidence which 
could verify any of his claimed in-service stressors in 
conjunction with his PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
provide as much descriptive information 
as possible regarding his alleged in-
service stressors.  Advise him that 
additional information is needed to 
verify his reported stressors.  
Thereafter, if the veteran submits new 
evidence pertaining to his stressors for 
which has not been sent for verification, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD Form 
214 and the veteran's service personnel 
records, along with any other supporting 
documents, should be submitted to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished by the RO.  

2.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  

3.  The veteran should be afforded a VA 
examination by an appropriately qualified 
health care professional to determine if 
the veteran currently has an acquired 
psychiatric disorder which was incurred 
in or aggravated by active duty service.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  For any mental disorder 
found on examination, the examiner must 
offer an opinion with supporting 
rationale as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) etiologically linked to the 
veteran's active duty service.  The 
examiner should discuss the veteran's 
entire medical history including his 
post-service history pertaining to his 
employment as a state policeman.  The 
examiner should also review the report 
from the private psychiatrist which is 
dated in April 2007 and provide an 
opinion as to whether the examiner agrees 
or disagrees with  the specific findings 
included in that report.  If, and only 
if, confirmed stressors are found to 
exist under Paragraph 2 above, the 
veteran should also be afforded a VA 
psychiatric examination in order to 
determine whether he has PTSD and, if so, 
whether it is related to a verified in-
service stressor.  The examiner should be 
clearly advised of the details of any 
verified in-service stressor(s).  If any 
requested opinion cannot be made without 
resort to speculation, the examiner 
should so state.  

4.  Thereafter, the review the claims 
file and determine if service connection 
is warranted for an acquired psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

